COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Mack B. Yates v. Harris County

Appellate case number:     01-16-00086-CV

Trial court case number: 2014-67727

Trial court:               113th District Court of Harris County

        On April 22, 2016 and August 31, 2016, appellant filed motions requesting that the
appellate record be filed without cost to appellant. On October 6, 2016, this court issued an order
directing that the clerk’s record and reporter’s record be filed without cost to appellant. The clerk’s
record has been filed and the reporter has filed an information sheet stating that a reporter’s record
was not taken. Accordingly, appellant’s motions are dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                       Acting individually


Date: December 1, 2016